In two related actions to recover damages for personal injuries, the defendant Darren Lee Miller appeals from an order of the Supreme Court, Kings County (Kurtz, J.), dated August 14, 2012, which denied his motion to stay all proceedings in the actions pursuant to CPLR 2201 pending resolution of a declaratory judgment action entitled GEICO Indem. Ins. Co. v Valdes, commenced in the Supreme Court, Nassau County, under index No. 017760/11.
Ordered that the order is affirmed, with costs.
“Except where otherwise prescribed by law, the court in which an action is pending may grant a stay of proceedings in a proper case, upon such terms as may be just” (CPLR 2201; see Morreale v Morreale, 84 AD3d 1187, 1188 [2011]). Here, the Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion to stay all proceedings in the subject actions pending resolution of an action commenced by a *909codefendant’s insurer seeking, among other things, a declaratory judgment regarding insurance coverage for the codefendant. The parties in the declaratory judgment action were not sufficiently identical to, or overlapping with, the parties in these actions to warrant a stay (see Winters Bros. Recycling Corp. v H.B. Millwork, Inc., 72 AD3d 942, 942-943 [2010]; cf. Peluso v Red Rose Rest., Inc., 78 AD3d 802, 803 [2010]; Dionisio v Auto Hire, 67 AD2d 996, 996-997 [1979]). Balkin, J.E, Chambers, Lott and Hinds-Radix, JJ., concur.